Citation Nr: 0919414	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  99-21 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for gastroesophageal reflux 
disease (GERD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Lucas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to June 
1977.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a July 1999 rating decision by the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which, inter alia denied 
entitlement to service connection for GERD.

In May 2001, the Veteran appeared at the RO before the 
undersigned Veterans Law Judge sitting in Washington, DC, for 
a videoconference hearing.  A copy of the transcript has been 
reviewed and is included with the claims file.

In a March 2004 Board decision, the issue of entitlement to 
service connection for GERD was denied.  The Veteran appealed 
the denial to the Court of Appeals for Veterans Claims 
(CAVC), and in January 2005, the parties signed a Joint 
Motion for an Order vacating and remanding the Board 
decision.  The Board remanded the case to the RO via the 
Appeals Management Center in Washington, DC for further 
development.  This matter is now before the Board for further 
appellate review consistent with the January 2005 Order.


FINDING OF FACT

GERD was not present in service, and did not manifest until 
many years after service, and is not otherwise related to 
service.


CONCLUSION OF LAW

GERD was not incurred or aggravated in service.  38 U.S.C.A. 
§§ 1110, 1131, 5103-5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2008).   


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a claim for benefits the Veterans Claims 
Assistance Act of 2000 (VCAA),  38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West 2002),  requires VA  to notify 
the claimant and his representative, if any, of any 
information and medical and lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2008).  
	
Specifically, the VCAA notice must inform the Veteran of any 
information and evidence that is not of record that is 
necessary to substantiate the claim; information and evidence 
that the claimant is to provide; and information and evidence 
that VA will seek to provide.  See Beverly v. Nicholson, 19 
Vet. App. 394, 403 (2005).

In this instance, the unfavorable RO decision was decided 
before the enactment of the VCAA.  In Pelegrini v. Principi, 
18 Vet. App. 112 (2004), the U.S. Court of Appeals for 
Veterans Claims (Court) held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  The 
Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the appellant has the right to a content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

In correspondence dated March 2006 the agency of original 
jurisdiction (AOJ) notified the Veteran under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2008).  Specifically, the AOJ notified the 
Veteran of information and evidence necessary to substantiate 
his claim for service connection.  He was notified of the 
information and evidence that VA would seek to provide and 
the information and evidence that he was expected to provide.  

Although the Veteran has not received notice regarding the 
process by which an initial disability rating or effective 
date is established, as service connection is denied, any 
question as to these issues is moot, and there can be no 
failure to notify prejudice to the Veteran.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

As stated, the notice was delivered after the initial denial 
of the claims, the AOJ subsequently readjudicated the claims 
based on all the evidence in the October 2008 supplemental 
statement of the case (SSOC).  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
notification letter followed by readjudication of the claim, 
such as an SOC or SSOC, is sufficient to cure a timing 
defect).  Thus, the Veteran was not precluded from 
participating effectively in the processing of his claim and 
the late notice did not affect the essential fairness of the 
decision.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

Pursuant to the joint remand, the RO requested copies of the 
Veteran's personnel file, morning reports and deck logs from 
the U.S.S. Harlan County and U.S.S. Guam for the period from 
May 1976 to May 1977.  A copy of the Veteran's complete 
personnel file was obtained and reviewed.  By letter of 
September 2006, the Department of the Navy advised the RO 
that they no longer had in their possession the morning 
reports, plans of the day or other type of ship records, 
since they have not been designated for retention.  Deck logs 
and command history reports are the only records identified 
for permanent retention.  The RO was advised to check the 
command histories, and if the information was not available 
to request the deck logs in two month increments.  No 
subsequent request for deck logs is noted in the file.  
However, the Board notes from prior contact with the National 
Archives and Records Administration that the information the 
Veteran is seeking is not ordinarily recorded in deck logs.  
Therefore, no further action is necessary to obtain the deck 
logs from either the U.S.S. Harlan County or U.S.S. Guam.  
Copies of the Veteran's complete personnel and service 
treatment records are of record.        

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The Veteran has been medically 
evaluated.  The duty to assist has been fulfilled.

Service Connection

The Veteran seeks service connection for GERD.  He contends 
that while aboard the U.S.S. Harlan County he was 
participating in an exercise called an LCU marriage.  He was 
acting as a chain man and during one of the maneuvers he was 
pulled and felt a sudden strain in his stomach.  He was taken 
from the ship to the U.S.S. Guam due to injuring his wrist.  
About 2 or 3 days later he started having bad heartburn that 
has persisted since that time.  In order to establish direct 
service connection for GERD, three elements must be 
satisfied.  There must be medical evidence of a current 
disability; medical or lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
linking the current disease or injury and the current 
disability.  See 38 C.F.R. § 3.303 (2008); see also Hickson 
v. West, 12 Vet. App. 247, 253 (1999). 

VA outpatient treatment records reveal that the Veteran was 
seen for his gastrointestinal complaints beginning in May 
1985.  At his initial visit, he reported chest pains and 
heartburn.  The original assessment was esophagitis.  There 
is evidence of a current gastroesophageal disability.  

The next element for consideration is that of an in-service 
incurrence.  The Veteran's personnel and service treatment 
records for the period of May 1975 to July 1980 have been 
reviewed.  The Veteran was assigned to the U.S.S. Harlan 
County from October 1975 to June 1977.  Service treatment 
records are negative for any complaints of, treatment for or 
diagnosis of GERD in-service.  Of significance, is a note in 
April 1977 showing that the Veteran was transported from the 
U.S.S. Harlan County to the U.S.S. Guam for removal of a 
ganglion cyst on his right wrist.  
Also, that the Veteran's complaint of continued wrist pain is 
noted during his release from active duty examination, 
although he did not indicate any gastrointestinal problems.  

The Veteran's VA outpatient clinical records from May 1985 to 
January 2002, have been associated with the file.  His 
records show treatment for various conditions including GERD.  
The Veteran testified that he first sought treatment at the 
VA Medical Center beginning in 1981 or 1982.  (See hearing 
transcript, page 8).  However, VA medical staff confirmed his 
earliest treatment date was May 1985.  

In May 1985 the Veteran was admitted into the VA Medical 
Center in Erie with complaints of retrosternal chest pain of 
10 to 12 months duration.  The Veteran reported pain radiated 
into his left arm, and he had heartburn associated with 
gastroesophageal reflux.  Physical examination presented no 
positive findings other than moderate to marked obesity.  The 
Veteran underwent a GI (gastrointestinal) series which was 
negative, and an upper endoscopy (EGD) which showed GERD 
(gastroesophageal reflux disease with mild esophagitis.  The 
Veteran was discharged on frequent antacids.  

A March 1989 upper GI series showed no evidence of GERD or 
hiatal hernia.  The body, antrum and fundus of the stomach 
appeared normal.  An additional upper EGD in April 1989 
showed reflux.   In August 1990, an ultrasound of the gall 
bladder was obtained due to the Veteran's epigastric 
complaints.  No cholelithiasis or biliary dilation was seen.  
There was possible hepatomegaly (enlarged liver).  Finally, a 
biopsy performed at St. Vincent Health Center in September 
1990, showed stratified squamous epithelium of esophagus with 
hyperplasia and inflammation.  An upper GI showed GERD, 
esophagitis and a 2-2 1/2 cm hiatal hernia.  This is in direct 
contrast to the March 1989 findings.  The physician felt the 
Veteran would need anti-reflux surgery since he was 
unresponsive to other treatments.  However, the Veteran 
needed to lose weight before surgery could be performed.  
 
The Veteran was afforded a VA examination in April 1999.  At 
that time, he related his daily symptoms of heartburn and 
regurgitation to the in-service incurrence.  The Veteran 
denied dysphagia (difficulty swallowing), nausea, hematemesis 
(bloody vomit) or melena (rectal bleeding).  The examiner 
reviewed his claims file and noted the previous EGD and 
diagnosis of GERD with mild esophagitis.  Examination showed 
mild tenderness in the left upper quadrant of the abdomen.  
No masses, hernias or organomegaly was observed.  His 
diagnosis was hiatal hernia with GERD.  The examiner noted 
hiatal hernia results from herniation or sliding upward of 
the gastroesophageal junction and fundus of the stomach into 
the thoracic cavity through the esophageal hiatus in the 
diaphragm.  It results from weakening of the angulus of the 
gastroesophageal junction of the diaphragm due to 
longitudinal contraction of the anatomic configuration of the 
GE (gastroesophageal) junction and predisposes GERD.  The 
examiner's opinion was that the Veteran's hiatal hernia 
resulted from increased intraabdominal pressure brought on by 
sudden and severe straining and the hernia caused the GERD 
that currently is symptomatic.  The examiner did not relate 
the diagnosis to military service.   

In support of his claim, the Veteran provided an October 1999 
private opinion where his physician opined that "it is as 
likely as not that the severity of the injury in 1977, caused 
an internal tear, etc., that resulted in the patient's 
chronic GERD."  When the Veteran was re-examined at the VA 
Medical Center in December 2002, the VA examiner's opinion 
was also that "it is as likely, as it is not," that the 
injury the Veteran sustained in 1976 resulted in an internal 
tear, which in turn caused an esophageal hiatal hernia which 
led to the development of GERD.  Both opinions are based on 
the Veteran's verbal report of his service injury, which the 
Board is unable to find confirmation of within the medical 
records.  The weight of a medical opinion is diminished where 
that opinion is ambivalent, based on an inaccurate factual 
premise, based on an examination of limited scope, or where 
the basis for the opinion is not stated.  See Sklar v. Brown, 
5 Vet. App. 140 (1993); Reonal v. Brown, 5 Vet. App. 458 
(1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); 
Swann v. Brown, 5 Vet. App. 229, 232 (1993).  As such, these 
opinions do not provide the degree of medical certainty 
required to corroborate a nexus to service. 

The Veteran testified that a portion of his service treatment 
records are missing.  (See hearing transcript, page 4).  He 
states he reviewed his records at the VA Medical Center in 
Erie and his records were present.  Then, two weeks later the 
information was missing.  The Board finds no indication that 
his records are incomplete.  His records contain both his 
entrance and separation examinations, and include records 
through his Naval Reserve period.  Also, in April 1977 there 
is a notation that the Veteran was transferred from the 
U.S.S. Harlan County to the U.S.S. Guam for treatment on his 
left wrist, although the Board notes that this was for a 
ganglion of the wrist, with no description of injury.  This 
appears to be the incident in which the Veteran bases his 
claim.  There are no complaints of, treatment for or 
diagnosis of GERD in-service.  

The Veteran also submitted statements from his parents and a 
former Navy service member in relation to his claim.  The 
Veteran's parents indicate that he has suffered from GERD and 
heartburn requiring antacid medication since service.  
Although, his parents believe that he had GERD since service, 
the Veteran's parents have not been shown to possess the 
requisite training or credentials needed to make such 
diagnosis.  As such, their lay opinion does not constitute 
competent medical evidence and lacks probative value.  See 
Routen v.  Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).  

The same is true for the notarized statement by the Veteran's 
former Navy colleague.  He attested that he served aboard the 
U.S.S. Harlan County with the Veteran and witnessed the 
incident.  He further attested that the Veteran was taken to 
sick bay and diagnosed with acid reflux, GERD and 
inflammation of the esophagus.  While the Veteran's friend is 
competent to state that he witnessed the incident, he is not 
competent to state the Veteran was diagnosed with GERD as a 
result.  A layperson is competent to report observable 
symptomatology of an injury or illness.  See Barr v. 
Nicholson, 21 Vet. App. 303, 307- 08 (2007).  In this 
respect, the Board must consider the purpose for which the 
lay evidence is introduced.  Washington v. Nicholson, 19 Vet. 
App. 362 (2005), and determine if the statement is credible.  
Since treatment for GERD is not confirmed in the Veteran's 
service treatment records, this statement is not credible and 
lacks probative value.  
    
On review, the Board finds the Veteran's statements regarding 
a shipboard injury are not credible.  The Veteran states his 
GERD was caused by an injury to his sternum when his left 
wrist was pulled sharply during the marriage of two ships.  
He indicates that his wrist required surgery as a result.  
However, his contemporaneous service treatment records shows 
the Veteran had left wrist surgery for removal of a ganglion 
cyst.  This, was not shown as due to trauma suffered aboard 
ship.  Rather, a ganglion is a benign cystic tumor occurring 
on a tendon.  (See Dorland's Illustrated Medical Dictionary, 
31st Ed., page 768, (c) 2007).  In his substantive appeal, the 
Veteran contends he went to sick call numerous times for 
heartburn medication.  However, his service treatment 
records, including his active duty and inactive duty periods, 
are devoid of any complaints and treatment of heartburn in-
service.  Finally, on discharge the Veteran did not report 
any gastrointestinal complaints.  These inconsistencies in 
the record undermine the Veteran's credibility.  

Thus, the Board finds that the Veteran's GERD is not related 
to his active military service.  Despite the statements from 
the Veteran's parents, friend and the two medical nexus 
opinions, no underlying disability was identified in service.  
There must be medical evidence linking the current disability 
to service.  Furthermore, "it is the responsibility of the 
BVA, . . . to assess the credibility and weight to be given 
to evidence."  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
Since, the favorable medical opinions were predicated on the 
Veteran's uncorroborated historical accounts, the Board 
cannot assign the October 1999 and December 2002 medical 
opinions any weight.  The Board also finds the lay witnesses 
were not competent to render an opinion.  An opinion 
concerning medical diagnosis or causation offered by a person 
who is not qualified through education, training or 
experience to provide such an opinion is not competent 
medical evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 
1376-77 (Fed. Cir. 2007).  As such, there is no competent 
medical evidence associating the Veteran's GERD to service. 

The remaining medical evidence shows that the Veteran has 
GERD, but does not relate his disability to service.  The 
evidence shows that the Veteran did not seek any treatment 
for his GERD until May 1985, or 8 years post-service.  
Evidence of a prolonged period without medical complaint, and 
the amount of time that elapsed since military service, can 
be considered as evidence against the claim. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  The first showing of 
GERD followed complaints of chest pain which the Veteran 
stated began approximately 10 to 12 months prior to seeking 
treatment.  Lay statements found in medical records when 
medical treatment was being rendered may be afforded greater 
probative value.  Rucker v. Brown, 10 Vet. App. 67, 73 
(1997).  His statements made contemporaneous to treatment are 
more credible than his later allegations made to support his 
claim for compensation.   

In sum, the preponderance of the evidence is against a 
finding that the Veteran's GERD is causally related to his 
military service.  Thus, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107 (b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).  Service connection 
for GERD is denied.      


ORDER

Service connection for GERD is denied.




____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


